J-A18013-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :       IN THE SUPERIOR COURT OF
                                         :             PENNSYLVANIA
                 Appellee                :
                                         :
           v.                            :
                                         :
RICHARD W. ELLARD,                       :
                                         :
                 Appellant               :           No. 1388 MDA 2013

      Appeal from the Judgment of Sentence entered on May 15, 2013
                in the Court of Common Pleas of York County,
               Criminal Division, No. CP-67-SA-0000432-2011

BEFORE: LAZARUS, WECHT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                        FILED AUGUST 11, 2014



imposed following his conviction of two summary offenses under the Motor

                                                    operating a motor vehicle

that does not comply with Pennsylvania Department of Transportation

                                             75 Pa.C.S.A. § 4107(b)(2);1 and

(2) failure to comply with the requirements of a police officer, id.

§ 6311. We affirm.




1




                    75 Pa.C.S.A. § 4107(b)(2).    The PennDOT regulation
implicated in this case is 67 Pa. Code § 175.67, which prohibits, with a few

                                        Id. § 175.67(d)(4).
J-A18013-14




sitting in his patrol car when he saw a Mercedes Benz, operated by Ellard,

which appeared to have windows that were tinted in violation of the law.




allowed only 10% light transmittance.        PennDOT regulations require 70%

light transmittance.2

        Based upon this equipment violation, Officer Eisenhart issued Ellard a



remove all non-factory window tinting from his vehicle within five days, and

return the compliance card to the police, verifying that the window tinting

was removed. Ellard never returned the compliance card.

        Accordingly, Officer Eisenhart issued two citations to Ellard: one for his

failure to respond regarding the compliance card, see 75 Pa.C.S.A. § 6311;

and the other under 75 Pa.C.S.A. §                                             the

PennDOT sun screening regulation at 67 Pa. Code § 175.67(d)(4).3 Notably

to this appeal, Officer Eisenhart did not cite Ellard under the provision of the

Vehicle Code that governs sun-screening materials on motor vehicles. See

75 Pa.C.S.A. § 4524(e)(1) (providing that, unless one of the enumerated


2
  See
(setting forth specific     light   transmittance   requirements    for   different
passenger cars).
3
    Section 175.67(d)(4) also references Table X.


                                    -2-
J-A18013-14

                         o person shall drive any motor vehicle with any sun

scre

of the vehicle through the windshield, side wing or side window of the



       In October 2011, a Magistrate District Judge convicted Ellard of the

two above-mentioned summary offenses. Upon a de novo appeal by Ellard,



argued that both of the charges against Ellard must be dismissed because

Officer Eisenhart improperly cited Ellard for the illegal window tinting under

section 4107(b)(2) of the Vehicle

violation of the PennDOT regulation at 67 Pa. Code § 175.67(d)(4)). Ellard

argued that Officer Eisenhart should have cited him under section 4524(e),

since that is the statutory provision that specifically governs window tinting,

and,   according   to   Ellard,   statutes   always   supersede    administrative



convictions, and imposed an aggregate fine of $525 for the two offenses.

Ellard timely filed a Notice of Appeal.

       On appeal, Ellard presents the following issue for our review:



sun    screening   on   car   windows,    should   super[s]ede    the   [PennDOT]

equipment regulations that regulate the same topic as incorporated into the




                                    -3-
J-A18013-14

Vehicle Code via the catch-

Brief for Appellant at 4 (capitalization omitted).

                                                         n of law, our standard of

review is de novo and our scope of review is plenary. Commonwealth v.

Raban, 85 A.3d 467, 468 (Pa. 2014).

       Ellard argues that his convictions must be vacated because Officer

Eisenhart improperly cited him for the unlawful window tint pursuant to the

PennDOT regulation at 67 Pa. Code § 175.67(d)(4), when the citation should

have    been   issued    under   the   statutory     provision   at   75   Pa.C.S.A.

§ 4524(e)(1), which supersedes the PennDOT regulation.                See Brief for

Appellant at 4-5 (citing, inter alia, Commonwealth v. Kerstetter, 62 A.3d



                                                                       4




a conflict between section 4524(e)(1) of the Vehicle Code and the PennDOT

regulation in question, he fails to properly develop this bald allegation, and

our review discloses no conflict. Indeed, the substantive language of both

provisions is virtually identical.     Compare 75 Pa.C.S.A. § 4524(e)(1)

                        o person shall drive any motor vehicle with any sun

4
  We observe that Ellard does not argue that the evidence against him was
insufficient to support his convictions. Rather, he asserts that he should
have never been convicted of any offense because the Commonwealth failed
to charge him under the proper section of the Vehicle Code.


                                   -4-
J-A18013-14

screening device or other material which does not permit a person to see or

view the inside of the vehicle through the windshield, side wing or side

                           with 67 Pa. Code § 175.67(d)(4) (prohibiting any

    un screening device or other material which does not permit a person to

                                                     Moreover, the PennDOT

regulation, by referring to Table X, merely expounds upon the statutory

provision by providing precise standards for permissible light transmittance

thresholds.5 Without these standards, police officers would be left with no

objective testing parameters

was in violation of the law. Finally, the cases that Ellard relies upon in his

brief are inapposite,6 as they dealt with statutory and regulatory provisions

that had clear conflicts/inconsistencies.   In the instant case, there is no

conflict or inconsistency between 75 Pa.C.S.A. § 4524(e)(1) and 67 Pa. Code

§ 175.67(d)(4).

       Accordingly, we conclude that the trial court did not commit legal error




5
   75 Pa.C.S.A. § 4524(e) is silent as to acceptable levels of light
transmittance.
6
 See Equitable Gas Co. v. Wade, 812 A.2d 715 (Pa. Super. 2002), and
Kerstetter, supra.


                                  -5-
J-A18013-14

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/11/2014




                               -6-